Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 February 08, 2021

The Court of Appeals hereby passes the following order:

A21D0187. GREG HOLLAND et al. v. GUARANTY SOLUTIONS RECOVERY
    FUND I, L.P. et al.

      In this garnishment action, the trial court entered an order requiring the
Defendant Greg Holland and Third Party Teri Holland to appear for depositions. In
that same order, the trial court denied Defendant Greg Holland’s claim and Third
Party Teri Holland’s traverse “at present,” and stayed the garnishment action pending
the outcome of motions in the underlying judgment case. The Hollands then filed this
application for discretionary appeal. We, however, lack jurisdiction.
      Generally, a party must follow the discretionary appeal procedure to appeal an
order in a garnishment case. See OCGA § 5-6-35 (a) (4). However, this case is still
pending below. Because the order that the Hollands wish to appeal is not a final
judgment, they were required to comply with the interlocutory appeal procedure set
forth in OCGA § 5-6-34 (b). See Scruggs v. Ga. Dept. of Human Resources, 261 Ga.
587, 588-589 (1) (408 SE2d 103) (1991). Although the Hollands did file a
discretionary application pursuant to OCGA § 5-6-35, which governs discretionary
appeal procedures, that does not excuse a party seeking appellate review of an
interlocutory order from complying with the additional requirements of OCGA § 5-6-
34 (b), including obtaining a certificate of immediate review. See Bailey v. Bailey,
266 Ga. 832, 832-833 (471 SE2d 213) (1996).
      The Hollands’ failure to comply with the interlocutory appeal procedure
deprives us of jurisdiction to consider this discretionary application, which is hereby
DISMISSED.
Court of Appeals of the State of Georgia
       Clerk’s Office, Atlanta,____________________
                                 02/08/2021
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.